—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered June 21, 1999, convicting him of robbery in the first degree, robbery in the second degree, burglary in the first degree, and burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The County Court properly sought clarification before it responded to a note in which the jury requested readbacks of certain testimony (see People v Malloy, 55 NY2d 296, 302, cert denied 459 US 847). The County Court also clearly conveyed its willingness to abide by the requests of the jury (see People v Gadson, 161 AD2d 795, 796).
Contrary to the defendant’s contentions, given the specific nature of both the supplemental request and response, together with the fact that the jury did not request further instruction, the County Court’s response was meaningful. Thus, reversal is not warranted (see CPL 310.30; People v Lourido, 70 NY2d 428, 435; People v Malloy, supra; People v Chase, 225 AD2d 789, 790).
The defendant’s remaining contentions are without merit. Santucci, J.P., Altman, H. Miller and Cozier, JJ., concur.